        CASE 0:19-cv-03160-WMW-LIB Doc. 24 Filed 02/17/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Fatuma A.,                                            Case No. 19-cv-3160 (WMW/LIB)

                           Plaintiff,
                                               ORDER ADOPTING REPORT AND
      v.                                           RECOMMENDATION

Andrew Saul, Commissioner of Social
Security,

                           Defendant.


      This matter is before the Court on the January 26, 2021 Report and

Recommendation (R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 22.)

No objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error. Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The January 26, 2021 R&R, (Dkt. 22), is ADOPTED.

      2.     Plaintiff Fatuma A.’s motion for summary judgment, (Dkt. 15), is DENIED.

      3.     Defendant Andrew Saul’s motion for summary judgment, (Dkt. 18), is

GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 17, 2021                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
